Lahtinen, J.
(dissenting). I respectfully dissent. The record reflects that plaintiffs orthopedic specialist found muscle spasms upon examination of plaintiff Kathleen Gillick (hereinafter plaintiff) two days postaccident and found no change in plaintiffs physical exam eight days postaccident. Approximately one year postaccident, plaintiffs neurologist concluded that she “had a lot of cervical muscle tightness causing incomplete relaxation of the paracervical muscles” and attributed these symptoms to musculoskeletal injury. We have previously held that “findings of areas of spasm and trigger points” (Larrabee v State of New York, 216 AD2d 772, 773) that were objectively ascertained and quantified constitute objective indicia of a serious injury (see, also, Weaver v Howard, 206 AD2d 793; Stanavich v Pakenas, 190 AD2d 184, lv denied 82 NY2d 659).
Moreover, plaintiffs orthopedist and neurologist both noted limitation and restriction of plaintiffs neck rotation and flexion throughout their reports. Additionally, the May 10, 1999 report of defendant’s expert reveals that upon examination plaintiff “had minimal flexion of her neck and minimal rotation. She did externally rotate to 40 degrees bilaterally. She did abduct her shoulder to about 100 degrees and then complained of discomfort beyond that.” And as we have previously held, “[a] physician’s observations as to actual limitations qualifies as objective evidence since it is based on the physician’s own examinations” (Tompkins v Burtnick, 236 AD2d 708, 709; see, Parker v Defontaine-Stratton, 231 AD2d 412).
Because the majority did not find that plaintiff suffered a “serious injury” as a matter of law, they did not rule on defendant’s contention that the instant accident was not a substantial cause of plaintiffs injury. However, I will briefly address defendant’s argument which is supported by an affidavit of a Ph.D. in biomechanics who opined that, based upon his review of the various records and applying engineering *754principles and calculations to the effects of the forces generated by this accident upon plaintiff, taking into consideration her height, weight and anatomy, plaintiff’s injuries were not causally related to the subject motor vehicle accident. Although Supreme Court found that such evidence was unrefuted, plaintiff’s orthopedic specialist averred in his affidavit that plaintiff’s “present and permanent condition is causally related to the motor vehicle accident on October 22, 1996.” Such contradiction of expert testimony raises a question of fact (see, e.g., Anderson v Persell, 272 AD2d 733; Williams v Lucianatelli, 259 AD2d 1003; Cammarere v Villanova, 166 AD2d 760, 761).
Construing this evidence in the light most favorable to the nonmoving party, as we are required to do on a motion for summary judgment (see, Dykstra v Windridge Condominium One, 175 AD2d 482; Bulger v Tri-Town Agency, 148 AD2d 44, 47, lv dismissed 75 NY2d 808), I find questions of fact regarding the issue of “serious injury” and the cause of plaintiff’s injuries which must be resolved by a jury. I would therefore reverse the order of Supreme Court and deny defendant’s motion for summary judgment. Ordered that the order is affirmed, without costs.